Reason For Allownace


Claims 1, 2, 6, 8-13, 15-20 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art. Bharatia (US 2020/0221527A1) explains system architecture (e.g., 5G system architecture). A 5G access network may comprise an access network in communication with and/or connecting to and a core network (e.g., a 5G core network). An example access network (e.g., a 5G access network) may comprise an access network connected to a core network (e.g., 5G core network). An access network may comprise a RAN 105 (e.g., NG-RAN) and/or a non-3GPP AN. The core network (e.g., 5G core network) may communicate with one or more access networks (e.g., 5G access networks (5G-AN) and/or RANs. The 5GC may comprise functional elements or network functions. QoS parameters of a QoS flow may be provided to the (R)AN as a QoS profile over N2 at a PDU session or at a QoS flow establishment, and an NG-RAN may be used, for example, if the user plane may be activated. A default QoS rule may be utilized for every PDU session. An SMF may allocate the QFI for a QoS flow and may derive its QoS parameters from the information provided by the PCF. The SMF may provide the QFI together with the QoS  Salkintzis (US 11096106B) explains higher layers of a UE  may request  a multi-access PDN connection in a "Network-Initiated" mode via a message sent to the PGW. The PGW may accept the multi-access PDN connection in the "Network-Initiated" mode via a message sent to the higher layer  of the UE. Further, the accept message may include information (e.g., an indication) that indicates whether the UE will apply network traffic steering data (e.g., RAN thresholds). Moreover, the information may be called a "RAN Rules Handling" parameter. The "RAN Rules Handling" parameter is equal to set. With the request  and acceptance, a first path (e.g., either over cellular access or trusted WLAN access) of a multi-access PDN connection is established  DAO et al(US 2018/0262924) explains a number of PDU session are estimated, the NWDA  may perform a traffic engineering optimization  technique for the network topology created at, using the capacity of network nodes estimated at, for the numbers of traffic sessions and flows estimated at. The QoS or QoE requirements, in terms of data rate, for different types of PDU sessions (or traffic flows) may be used as an optimization criterion. The output of the traffic engineering optimization technique may include, but is not limited to, a traffic routing policy for the UE  (e.g., how the UE 110 selects the (R)AN nodes  (or different RATs) to send uplink PDUs at certain times)), a traffic routing policy for the SMF  (e.g., how the SMF  selects the UPF  to serve different type of traffic at certain times), a traffic splitting policy for the SMF (e.g., how the SMF selects a UPF  and a RAT to forward downlink traffic flows to different RATs (such as 5G RAN, or 

However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  receiving, by the SMF, a second message that is a response message to the first message from the UPF, wherein the MAR includes a steering mode and access forwarding action information. Further regarding claim 15  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  message to the session modification request message from the UPF, wherein the MAR includes steering functionality indicating that steering is applied above a first layer or below the first layer. Further regarding claim 18 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  a network interface configured to transmit a session modification request message including a multi access rule (MAR) to another network entity, wherein the MAR includes a steering mode indicating a traffic steering method between access networks, and access forwarding action information existing for each access network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478